DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1 and 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
4.	Claim 1, lines 8-9, recites the limitation “a dynamic bearing region connecting the body portion to the bogie mounting portion for pivotal movement between them” which renders the claim vague and indefinite, since it is unclear as to exactly which elements the term “them” is in reference to. Furthermore, there is insufficient antecedent basis for the limitation “them” in the claim.
	Claims not addressed are rejected based on their dependency from a rejected base claim.


Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
 
6.	Claim(s) 1 and 3-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Derrien et al. (EP 0607721 A1), hereinafter “Derrien”, see attached translation document for references made to the text. 
7.	Regarding 1, Derrien discloses an aircraft landing gear assembly (Derrien Abstract and FIGS. 1-6) comprising: 
a main strut comprising:
a body portion (101/103) extending along a longitudinal axis (longitudinal axis X) including a main aircraft coupling (104/105/106/107) via which the main strut (100) is arranged to be movably coupled to an aircraft (FIGS. 1-2); 
a bogie mounting portion (130) including a first axle portion (133) arranged to pivotally mount the first bogie beam (110) via the first bearing (111) and a second axle portion (133) arranged to pivotally mount the second bogie beam (110) via the second bearing (111); and 10Utility ApplicationWRS-116US1 
a dynamic bearing region connecting the body portion to the bogie mounting portion for pivotal movement between them (a dynamic region connecting body portion 101/103 to the bogie mounting portion 130 for pivotal movement of the mounting portion 130 with respect to body portion 101/103 about a central axis of articulation 131 as seen in FIG. 4),
wherein the body portion (101/103) is spaced along the longitudinal axis (X) from the first and second axle portions (133/133), and the dynamic bearing region is located along the longitudinal axis (X) between the body portion (101/103) and the first and second axle portions (133/133);
a first elongate bogie beam (110) including a first bearing (111) via which the first bogie beam is arranged to be pivotally mounted (FIGS. 5-6) to first axle portion (133) and defining a first bogie pivot axis (a first bogie pivot axis about first bearing 111 as seen in FIGS. 4-6); 
a second elongate bogie beam (110) including a second bearing (111), defining a second bogie pivot axis (FIGS. 4-6), via which the second bogie beam (110) is arranged to be pivotally mounted (FIGS. 5-6) to the second axle portion (133) in a side by side adjacent relationship with the first bogie pivot axis being coaxial with respect to the second bogie pivot axis (side by side bogie beams 110 such that bogie pivot axes are coaxial as seen in FIG. 4 and pivotably mounted to the main strut 100 as seen in FIGS. 5-6); 
a first axle (121) mounted at a first end region (FIG. 4) of the first bogie beam (110), the first axle defining a first wheel mounting portion (a first wheel mounting portion on an end portion of the first axle 121 as seen in FIG. 4) on a first side of the first bogie beam (110) for supporting a first wheel assembly (120); 
a second axle (121) mounted at a second end region (FIG. 4) of the first bogie beam (110), the second axle defining a second wheel mounting portion (a second wheel mounting portion on an end portion of the second axle 121 axle as seen in FIG. 4) on the first side of the first bogie beam (110) for supporting a second wheel assembly (120); 
a third axle (121) mounted at a first end region (FIG. 4) of the second bogie beam, the third axle defining a third wheel mounting portion (a third wheel mounting portion on an end portion of the third axle 121 axle as seen in FIG. 4) on a second side of the second bogie beam (110) for supporting a third wheel assembly (120), the second side facing away (FIG. 4) from the first bogie beam (110); and 
a fourth axle (121) mounted at a second end region (FIG. 4) of the second bogie beam (121), the fourth axle defining a fourth wheel mounting portion (a fourth wheel mounting portion on an end portion of the third axle 121 axle as seen in FIG. 4) on the second side of the bogie beam (110) for supporting a fourth wheel assembly (120); 
wherein the first bogie beam (110) is pivotable about the first bogie pivot axis (the first bogie pivot axis about first bearing 111 as seen in FIGS. 4-6) independently from pivoting of  the second bogie beam (110) about the second bogie pivot axis (the second bogie pivot axis about second bearing 111 as seen in FIGS. 4-6) in order to place a wheel rim of a wheel assembly in contact with a ground surface in an event of a tyre of the wheel assembly deflating (with consideration of each bogie beam 110 being pivotally connected to the aircraft landing gear main strut 100, each via respective bearing 111, each bogie beam 110 is capable of independently pivoting about the respective bogie pivot axis in order to a place a wheel rim of a wheel assembly 120 in contact with a ground surface in an event of a tyre of the wheel assembly deflating). 
8.	Regarding Claim 3, Derrien discloses the aircraft landing gear assembly according to claim 1, wherein the dynamic bearing region comprises a spherical bearing (a spherical bearing such as yoke 132 which rotatably mounts bogie mounting portion 130 to the body portion 101/103 for facilitating rotation the bogie mounting portion 130 relative to the body portion 101/103). 
9.	Regarding Claim 4, Derrien discloses an aircraft (FIG. 1) including one or more aircraft landing gear assembles according to claim 1 (one or more landing gear assemblies as discussed above, regarding claim 1). 

Response to Arguments
Applicant's arguments filed on 10/11/2022 have been fully considered but they are not persuasive. 
With regard to arguments pertaining to claim 1, the applicant asserts that the yokes as disclosed by Derrien et al. “do not appear to actually comprise any axle-like structure” on pp. 7-8 of the remarks. This is not found to be persuasive. With the guidance as set forth in MPEP 2111 regarding the broadest reasonable interpretation of the claims, the first and second axle portions are in association with the bogie mounting portion for mounting the first and second bogie beams to the landing gear main structure. On the contrary the first, second, third and fourth axles are arranged for mounting the wheel assemblies as claimed and disclosed by the applicant. While the term “axle” is a term of the art for mounting of wheels, in this case the first and second axle portions are not being utilized in the same manner in comparison to the first through fourth axles, as such the examiner must interpret the first and second axle portions in context of the claim and best understood. As seen in FIGS. 4-6 of Derrien’s disclosure, the axle portions 133 which are defined as yokes appear tubular in form and are utilized in connecting to each end of bogie mounting portion 130. Furthermore, each axle portion 133 accommodates an associated appendage 161. As such, Derrien’s yokes are analogous to axle portions considering the application and the form of the yokes as depicted in the figures. 
With regard to further arguments pertaining to claim 1, the applicant asserts that Derrien’s   “‘dynamic bearing’ as defined by pivot axis 131 is not located along a longitudinal axis between the ‘body portion’ of the ‘first and second axle portions,’” on p. 8 of the remarks. This is not found to be persuasive. It is unwarranted for the dynamic bearing to be solely limited to pivot axis 131, as suggested by the applicant, since the claim requires a dynamic bearing region. While Derrien discloses pivotal movement between the bogie mounting portion 130 and the body portion 101/103 is about pivot axis 131, the examiner is not identifying the dynamic bearing region to be limited to pivot axis 131. Rather, the dynamic bearing region includes at least yoke 132, yoke 142 and appendix 162 with at least yoke 142 being located along the longitudinal axis X between the body portion 101/103 and the first and second axle portions 133 as seen in FIGS. 4-6.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
     Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 8:00 am to 6:00 pm.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joshua J. Michener can be reached at 571-272-1467. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/A.Y.S./
Examiner, Art Unit 3642

	
/Richard Green/Primary Examiner, Art Unit 3647